DETAILED ACTION
The communication received on 03/24/2021 is acknowledged by the Examiner.  Claims 16-33 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19 are objected to because of the following informalities:  in claim 19, one of “a” should be removed.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bob Crook et al. US 20050167067 A1.

Regarding claim 16, Crook discloses:  A machine for producing a fibrous web (Para [0018], Fig. 1 depicts fibrous web 12.), the machine comprising: at least one pressing device having a press nip formed by a pressing element and an opposing element with a closed surface (Para [0019] and Fig. 1 depicts belt press assembly 22.); a water-absorbing belt having a web side and an opposite pressing element side (Para [0018-0019] and [0032].); wherein, during an operation of the machine, said water-absorbing belt is guided together with the fibrous web through said press nip and the fibrous web is separated from said web side of said water-absorbing belt upon issuing from said press nip, and the fibrous web runs further with said opposing element (Fig. 1 and para [0018-0020].  For example, para [0019] discloses “Dewatering fabric 20, web 12 and fabric 14 are pressed against vacuum roll 18 by belt press assembly 22. A vacuum present in vacuum zone Z pulls a drying fluid, such as air, through permeable belt 24, then through fabric 14, then through web 12 and then through dewatering fabric 20.”  The function of removing water from the fibrous web using dewatering fabric 20 and fabric 14 are common practice in the field of paper towel and/or tissue making industry.); said water-absorbing belt having at least a first ply (Para [0027-0028] and Figs. 4-5, permeable base fabric 50) and a second ply, and, viewed in a thickness direction of said water-absorbing belt (Fig. 5, para [0028] discloses “the batt fiber 82 is needled into the structure shown in FIG. 4 to mechanically bind the two layers together, thereby forming a dewatering fabric 20 having a smooth needled batt fiber surface.”), a layer (Figs.4-5 Grid structure 76, also known as composite layer 76.) of said water-absorbing belt that faces said pressing element; said layer having a specific throughflow resistance that is higher than a specific throughflow resistance of at least one of said first ply or said second ply (Para [0027-0028] and Figs. 4-5.  For example, para [0027] discloses “dewatering fabric 20 that includes permeable base fabric 50 having machine direction multifilament yarns 54 and cross-direction monofilament yams 56, that are adhered to grid 76, also known as an anti-rewet layer 76.  Clearly, the characteristic of grid or composite layer 75 has a throughflow resistance that is higher than permeable base fabric 50 and the batt fiber 82.). 
The only difference between the claimed invention and Crook is lack of explicit disclosure that the layer is positioned on a half of the water-absorbing belt that faces said pressing element as recited in the claim limitation.  However, Crook throughout the description and related figures such as Figs. 4-5 and for example, on para [0025] discloses in detail preventing any rewetting or leakage by using the grid or Composite layer 76.  Therefore, it is obvious that an average artisan could readily apply the teachings of Crook to a specific configuration and intended use thereof so that grid or Composite layer 76 positioned on a half of the water-absorbing belt as to arrive the claimed invention.  Since the product (i.e., a fibrous web) made by Crook is substantially identical to the claimed product for the reasons discussed hereinbefore, thus it is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in Crook is substantially identical to that of the claims, the claimed properties or functions are presumed to be present.).   

Regarding claim 17, Crook discloses all of the limitations of its base claim 16. Crook further discloses:   wherein said first ply forms the web side of said water-absorbing belt (Similarly, Para [0027-0028] and Figs. 4-5, the permeable base fabric 50 forms the web side of said water-absorbing belt.).  

Regarding claim 18, Crook discloses all of the limitations of its base claim 16.  Crook further discloses:   wherein said second ply is a woven ply and said first ply is connected to said second ply (Para [0009] and Para [0027-0028] and Figs. 4-5.  For example, para [0028] discloses “Batt material 82 is porous by its nature, additionally the needling process not only connects the layers together, it also creates numerous small porous cavities extending into or completely through the structure of dewatering fabric 20.”  Even though, Crook does not specifically characterize whether the Batt fiber is woven ply, but an artisan would appreciate that the Batt fiber could be made from woven or non-woven material.).  

Regarding claim 19, Crook discloses all of the limitations of its base claim 18.  Crook further discloses: wherein said first ply is a  non-woven formed of plastic fibers and said first ply is needled to said second ply (Para [0028] discloses “Batt fiber 82 is needled into the structure shown in FIG. 4 to mechanically bind the two layers together, thereby forming a dewatering fabric 20…”  Even though para [0031] discloses “Woven permeable fabric 50”, but, it should be noted that the type of material the fabric 50 is made of is immaterial to the patentability of the claimed invention.).  

Regarding claim 20, Crook discloses all of the limitations of its base claim 16.  Crook further discloses:   wherein said layer is connected to said second ply (Fig. 4, para [0027] discloses “…permeable base fabric 50 having machine direction multifilament yarns 54 and cross-direction monofilament yams 56, that are adhered to grid 76, also known as an anti-rewet layer 76.”).  

Regarding claim 21, Crook discloses all of the limitations of its base claim 16.  Crook further discloses:   wherein said layer forms the pressing element side of said water-absorbing belt (Figs. 3-5 illustrate just that.).  

Regarding claim 22, Crook discloses all of the limitations of its base claim 16.  Crook further discloses:   which comprises a further ply on a half of said water-absorbing belt which faces said pressing element (Para [0024] discloses “…base fabric 50 has attached thereto a lattice grid 74 made of a polymer, such as polyurethane, that is put on top of base fabric 50.”  Although Crook does not explicitly teach a ply covered on a half portion of the belt, but it is obvious that an average artisan could readily apply the teachings of Crook to a specific configuration and intended use thereof so that the further ply positioned on a half of the water-absorbing belt as to arrive the claimed invention.  In particular, Crook on para [0004-0005] and [0027-0028] and the claims thereof teaches in detail the formation of the fibrous web using various dewatering fabrics to carry and to remove water from the web during manufacturer of a fibrous web.).  

Regarding claim 23, Crook discloses all of the limitations of its base claim 22.  Crook further discloses:   wherein said further ply is a non-woven formed of plastic fibers (Para [0024] discloses a lattice grid 74 made of a polymer, such as polyurethane.).  

Regarding claim 24, Crook discloses all of the limitations of its base claim 22.  Crook further discloses:   wherein said layer is arranged between said second ply and said further ply (Para [0024].  It is obvious that an average artisan could readily apply the teachings of Crook to a specific configuration of the claimed invention such that one layer sandwiched between the other two plies.).  

Regarding claim 25, Crook discloses all of the limitations of its base claim 22.  Crook further discloses:   wherein said layer is arranged within said further ply (The explanation provided for claims 22-24 applies herein as well.).  

Regarding claim 26, Crook discloses all of the limitations of its base claim 22.  Crook further discloses:   wherein said layer is arranged adjacent said further ply and forms the pressing element side of said water-absorbing belt (The explanation provided for claim 24 applies herein as well.).  

Regarding claim 27, Crook discloses all of the limitations of its base claim 16.  Crook further discloses:   wherein said layer is a membrane with openings formed therein (The dewatering fabric disclosed by Crook includes a woven permeable fabric and a polymeric layer having openings therethrough, the polymeric layer connected to the permeable fabric.).  

Regarding claim 28, Crook discloses all of the limitations of its base claim 16.  Crook further discloses:   wherein said layer is a laid fiber fabric made of fibers having a fiber fineness of less than 3 dtex (dtex is generally defined as grams per 10,000 meters of yarn and is a direct measure of linear density and even though Crook does not explicitly disclose fineness less than 3 dtex, but on para [0023] with respect to batt fiber 58 discloses “fine batt fiber 58 having a weight of less than or equal to 700 gsm, preferably less than or equal to 150 gsm and more preferably less than or equal to 135 gsm.”  Therefore, it is obvious that It is obvious that an average artisan could readily choose a fiber having a dtex for the specific intended use via routine optimization.).  

Regarding claim 29, Crook discloses all of the limitations of its base claim 16.  Crook further discloses:   wherein said layer at least partly comprises thermoplastic polyurethane elastomer (Para [0027] discloses “Grid 76 is made of a composite material, which may be an elastomeric material or may be the same as that used in lattice grid 74.”).  

Regarding claim 30, Crook discloses all of the limitations of its base claim 16.  Crook further discloses:   further comprising a suction device for dewatering said water-absorbing belt disposed in an area of said water- absorbing belt that is free of the fibrous web, said suction device being disposed on the pressing element side of said water-absorbing belt (Fig. 1 and para [0018] discloses web suction box 16 in the area of belt 24.).  

Regarding claim 31, Crook discloses: A water-absorbing belt (Fig. 1, belt 24) for use in a machine for producing a fibrous web (Fig. 1 and Para [0018-0019] and [0032].), the machine having a pressing device with a press nip formed by a pressing element and an opposing element with a closed surface (Para [0019] and Fig. 1 depicts belt press assembly 22.), the water- absorbing belt comprising: Page 6 of 8Docket No. VP-23427 Application No. PCT/EP2019/069328 Prel. Amdt. dated March 16, 2021 at least a first ply (Para [0027-0028] and Figs. 4-5, permeable base fabric 50) and a second ply, and, as viewed in a thickness direction of the water-absorbing belt (Fig. 5, para [0028] discloses “the batt fiber 82 is needled into the structure shown in FIG. 4 to mechanically bind the two layers together, thereby forming a dewatering fabric 20 having a smooth needled batt fiber surface.”), a layer on a half of the water-absorbing belt which faces the pressing element (Figs.4-5 Grid structure 76, also known as composite layer 76.); said layer having a specific throughflow resistance that is higher than a specific throughflow resistance of at least one of said first ply or said second ply (Para [0027-0028] and Figs. 4-5.  For example, para [0027] discloses “dewatering fabric 20 that includes permeable base fabric 50 having machine direction multifilament yarns 54 and cross-direction monofilament yams 56, that are adhered to grid 76, also known as an anti-rewet layer 76.  Clearly, the characteristic of grid or composite layer 75 has a throughflow resistance that is higher than permeable base fabric 50 and the batt fiber 82.).  

Regarding claim 32, Crook discloses:  A method for producing a fibrous web (Para [0018], Fig. 1 depicts fibrous web 12.  Para [0018-0019] and [0032].), the method comprising: providing at least one pressing device with a press nip formed between a pressing element and an opposing element having a closed surface; providing a water-absorbing belt with at least a first ply, a second ply, and, as viewed in a thickness direction of the water-absorbing belt (Para [0019] and Fig. 1 depicts belt press assembly 22.), a layer on a half of the water-absorbing belt which faces toward the pressing element (Figs.4-5 Grid structure 76, also known as composite layer 76.), and wherein the layer has a higher specific throughflow resistance than a specific throughflow resistance of the first ply and/or the second ply; and guiding the water-absorbing belt together with the fibrous web through the press nip such that the fibrous web is separated from a web side of the water- absorbing belt at the end of the press nip and runs further with the opposing element (Para [0027-0028] and Figs. 4-5.  For example, para [0027] discloses “dewatering fabric 20 that includes permeable base fabric 50 having machine direction multifilament yarns 54 and cross-direction monofilament yams 56, that are adhered to grid 76, also known as an anti-rewet layer 76.  Clearly, the characteristic of grid or composite layer 75 has a throughflow resistance that is higher than permeable base fabric 50 and the batt fiber 82.  It is obvious that an artisan could readily reconfigure the press belt assembly 22 via routine optimization so that the fibrous web is separated from a web side of the water- absorbing belt at the end of the press nip and runs further with the opposing element.  
  Before the effective filing date of the invention, one of ordinary skill in the art could manipulate and/or re-arrange the configuration of the various parts of machine for producing a fibrous web (e.g., the press belt assembly 22) so as to achieve the aforementioned results.  Also, one of ordinary skill in the art would have recognized that the results of the re-arranging the configuration of the various parts of machine for producing a fibrous web is predictable.  Applicant’s attention is respectfully directed to: In re Harza, 124 USPQ 378 (CCPA 1960) (mere duplication of parts (e.g., the press belt assembly 22) without any new and unexpected results is a routine practice within one of ordinary skill in the art).   

Regarding claim 33, Crook discloses all of the limitations of its base claim 32.  Crook further discloses:  which comprises producing a tissue web (Para [0021].  It is worth noting that the fibrous web can be used to make paper or tissue as well.). Page 7 of 8  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748